Name: Council Regulation (EC) No 3136/94 of 15 December 1994 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1995 fishing year
 Type: Regulation
 Subject Matter: consumption;  prices;  agricultural policy;  trade policy;  marketing;  fisheries
 Date Published: nan

 No L 332/4 Official Journal of the European Communities 22. 12. 94 COUNCIL REGULATION (EC) No 3136/94 of 15 December 1994 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1995 fishing year approximation of guide prices must take place on 1 January 1995 for Atlantic sardines of the species Sardinia pilchardus ; Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agri ­ monetary system applicable in 1994 as provided for in Regulation (EEC) No 3813/92 (2), and in particular Article 13(2) thereof ; whereas, as a result, they should enter into force in that year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 9 (1 ) and (2) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) to the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interests ; Whereas the guide price shall be based on the average of prices as defined in Article 9 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of these criteria involves, for the 1995 fishing year, an increase for certain products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year ; Whereas, moreover, in accordance with Articles 169 and 356 of the Act of Accession of Spain and Portugal, a tenth Article 1 The guide prices for the fishing year from 1 January to 31 December 1995 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 and the commercial categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7 . 1993, p. 1 ). (2) OJ No L 387, 28 . 12. 1992, p. 1 . Regulation as amended by Regulation (EC) No 3528/93 (OJ No L 320, 22. 12. 1993, p. 32). 22. 12. 94 Official Journal of the European Communities No L 3 3 2 / 5 ANNEX Species Commercial specifications (') Guide price (ECU/tonne) Species Freshness category Size Presentation Guide price (ECU/tonne) 1. Herrings of the species Clupea harengus Extra, A 1 Whole fish From 1 January to 14 July 1995 and from 1 October to 31 December 1995  From 15 July to 30 September 1995 J 242 162 2. Sardines of the species Sardina pilchardus Extra 3 Whole fish 425 3. Picked dogfish (Squalus acan- thias) Extra, A * { Whole fish Gutted fish with head 875 4. Catshanks (Scyliorhinus spp.) Extra, A ' { Whole fish Gutted fish with head 654 5. Redfish (Sebastes spp.) A 2 Whole fish 910 6. Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head 1 273 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head 644 8. Haddock (Melanogrammus aeglefinus) A or A 2 3 Gutted fish, with head Gutted fish, with head 898 9. Whiting (Merlangius merlangus) A or A 2 3 Gutted fish, with head Gutted fish, with head 762 10. Ling (Molva spp.) Extra, A 1. 2 Gutted fish, with head 934 11. Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish 237 12. Mackerel of the species Scomber japonicus Extra or A 1 2 Whole fish Whole fish 284 13. Anchovies (Engraulis spp.) Extra 2 Whole fish 967 14. Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish, with head Gutted fish, with head From 1 January to 30 April 1995 From 1 May to 31 December 1995 J 802 1 103 No L 332/6 Official Journal of the European Communities 22. 12. 94 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 15. Hake of the species Merluccius A 1 Gutted fish with head 3 124 merluccius 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish, or gutted 1 954 fish with head 17. Ray's bream (Brama spp.) Extra, A 2, 3 Whole fish 1 461 18 . Monkfish (Lophius spp.) Extra, A 2, 3 Whole, or gutted with 2 217 head Extra, A 2, 3 Without head 4 513 19 . Shrimps of the species Crangon A 1 Simply boiled in water 1 747 crangon 20 . Edible crab (Cancer pagurus)  1 Whole 1 463 21 . Norway lobster (Nephrops norve ­ gicus) E, A 1 , 2 Whole 4 248 E, A 2 Tails 5 566 22. Dab (Limanda limanda) Extra, A 1 Gutted fish with head 743 23 . Flounder (Platichthys flesus) Extra, A 1 Gutted fish with head 449 24. Albacore or longfinned tuna Extra, A 1 Whole fish 1 777 (Thunnus alalunga) 1 Gutted fish with head 2 074 25. Cuttlefish (Sepia officinalis and Extra, A 1 , 2 Whole fish 1 310 Rossia macrosoma) 26. Sole (Soles spp.) Extra, A 2, 3 Gutted fish with head 4 987 (') The freshness categories, sizes and presentation are defined in Article 2 of Regulation (EEC) No 3759/92.